                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


JERRY PAUL FRANCIS #86386                   CASE NO. 6:18-CV-01350 SEC P

VERSUS                                      JUDGE DOUGHTY

DARREL VANNOY                               MAGISTRATE JUDGE HANNA



                            MEMORANDUM ORDER
      Pro se petitioner Jerry Paul Francis, a prisoner in the custody of Louisiana’s

Department of Corrections, filed the instant petition for writ of habeas corpus

pursuant to 28 U.S.C. §2254, on October 11, 2018. Petitioner attacks his 1976

conviction for armed robbery and the 99-year sentence imposed thereon by the

Sixteenth Judicial District Court, St. Martin Parish. This matter has been referred to

the undersigned for review, report, and recommendation in accordance with the

provisions of 28 U.S.C. §636 and the standing orders of the Court.

                                     Background

      Petitioner was charged by bill of information with the armed robbery of a

teller at the St. Martin Bank and Trust Company on May 26, 1976. Proceedings

were initiated in the Sixteenth Judicial District Court for the Parish of St. Martin, but

subsequently transferred to the Parish of St. Mary after a successful motion for a

change of venue. Following a trial by jury, Petitioner, who was 17 years old at the
time, was found guilty as charged. He was sentenced to ninety-nine (99) years at

hard labor in the custody of the Department of Corrections without benefit of parole,

probation or suspension of sentence. His conviction and sentenced was affirmed

by the Louisiana Supreme Court in 1977. State of Louisiana v. Preston George

Demouchet, Jr. and Jerry Paul Francis, 353 So.2d 1025 (1977).

      The United States Supreme Court subsequently decided Graham v. Florida,

560 U.S. 48 (2010) and Miller v. Alabama, 567 U.S. 460 (2012), holding that the

imposition of mandatory sentences of life without parole for juvenile offenders

violates the Eighth Amendment’s prohibition of cruel and unusual punishment.

Montgomery v. Louisiana, 136 S. Ct. 718, 734-36, 193 L. Ed. 2d 599 (2016), made

the Miller/Graham line of cases retroactive to cases on collateral review.

      Based on Petitioner’s undated filings, sometime in 2016, he filed a pro se

Motion to Correct an Illegal Sentence in the Sixteenth Judicial District Court. Citing

Miller/Graham as authority, he argued that the imposition of a life sentence without

benefit of parole for an offense committed while he was a juvenile was

unconstitutional and illegal and mandated re-sentencing. [Rec. Doc. 1-3, pp. 15-18]

Petitioner also filed into the record in this matter an undated Application for Writ of

Certiorari into the Louisiana Supreme Court on this issue. Id. at pp. 7-14.       The

Louisiana Supreme Court denied an Application for Supervisory and/or Remedial
Writs, without reasons, on September 14, 2018. State ex rel. Francis v. State, 251

So. 3d 1088, 2017-0814 (La. 09/14/18).

      Petitioner filed the instant petition on October 11, 2018, arguing that the

Louisiana Courts’ rulings on his Motion to Correct Illegal Sentence was contrary to,

and an unreasonable application of, clearly established law as determined by the

Supreme Court.

                                   Amend Order

      Before reaching the merits of a habeas claim, a preliminary review of the

pleadings and exhibits is conducted in order to determine whether the petitioner has

exhausted all available state remedies prior to filing his petition in federal court,

whether the petition is time-barred by the provisions of 28 U.S.C. § 2244(d)(1),

and/or whether any of the claims raised are subject to the procedural default doctrine.

      Therefore,

      IT IS ORDERED THAT petitioner amend his pleading within forty (40)

days of this order and provide the following information and documents:

      1. DATED copies of ALL post-conviction pleadings filed by petitioner in the

Sixteenth Judicial District Court, the Third Circuit Court of Appeals, and the

Louisiana Supreme Court; and
      2. Copy of the Orders/Judgments/Reasons for Judgment of the Fifteenth

Judicial District Court and the Third Circuit Court of Appeals, addressing

petitioner’s post-conviction claims.

      In the event petitioner is unable to provide DATED COPIES he may prove

the date of filing by other means, such as prison mail logs, etc.

      THUS DONE in Chambers on this 4th day of December, 2018.




                                                      Patrick J. Hanna
                                               United States Magistrate Judge
